DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 08/27/2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured to"  in claims 1 – 10. 


Claims recite:
A travel control portion which is configured to…
A recognition portion which is configured to…
A visualization processing portion which is configured to… 
A user interface portion which is configured to…
A communication portion which is configured to… ; all of which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured” coupled with functional language “to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
An automatic drive vehicle is best defined by p0005 – p0006 in Applicants specification as a drive vehicle in which no driver rides, travels autonomously.
Travel control portion appears to mean that this is the portion of the vehicle that controls the acceleration, braking, motor and steering portion of the vehicle [p0039].
A recognition portion appears to mean include sensors which is configured to obtain external information of the vehicle 40 such as a camera sensor, a millimeter wave sensor and a LIDER (laser imaging detection and ranging) and a GPS receiver which is configured to obtain GPS information of the vehicle 40 [p0037].

User interface portion appears to be the touch screen that the user can input [p0041].
Communication portion 22; on the network 2, a connection destination of the communication device 46 is the communication portion 22 of the management server 20. From the communication device 46 to the communication portion 22, for example, information on the surrounding circumstances obtained by the external sensors and the GPS information are transmitted. From the communication portion 22 to the communication portion 52, for example, the instruction for transportation is transmitted [p0091].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Denso (JP2017 106741A – as presented by the Applicant in the prior art disclosure). 
	
Claim 1, Rander discloses an automatic drive vehicle which is configured to travel autonomously from a pickup location to a drop-off location in accordance with a transportation request from a user, comprising [see Abst and p0044 - the control system 120 can expand the pick-up location into a pick-up area with a certain radius (e.g., forty meters) from the inputted pick-up location by the requesting user. Furthermore, the database 170 of the SDV 100 can store pick-up and drop-off location sets 174 (PDOLS 174) for specified location areas];
an autonomous travel control portion which is configured to control an autonomous travel of the automatic drive vehicle [see Abst - the control system can then autonomously operate the acceleration, braking, and steering systems along a current route];
see p0029 - The SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100. Thus, the control system 120 can continuously assess a situational environment of the SDV 100 when operating the acceleration, braking, and steering systems through road and pedestrian traffic on public roads and highways. Likewise, the control system 120 can operate within the SDV 100 to receive sensor data 111 from the collection of sensors 101, 103, and to control various electromechanical interfaces for operating the vehicle 100 on roadways];

a visualization processing portion which is configured to execute processing to visualize the surrounding circumstances and generate a processed image of the surrounding circumstances [see p0013 - when the SDV approaches the pick-up area, the SDV may utilize real-time sensor data from on-board sensors (e.g., LiDAR, radar, stereoscopic cameras, etc.) to perform a hierarchical operation (e.g., an algorithmic pick-up location selection operation that includes cost probability calculations for each detected or encountered pick-up location option) to converge on an optimal pick-up location to rendezvous with the requesting user];

a user interface portion which is configured to provide the processed image to
the user, wherein the processed image is a surrounding image of the drop-off location, wherein the autonomous travel control portion is further configured to: control the [see p0031, p0074 and 0057 – 0058 and Fig 1;  the control system 120 of vehicle 100 can generate and transmit a mapping feature for display on the user's device 175 via the designated application 179. The mapping feature can include a map of the immediate surroundings of the requesting user, and can enable the user to select a particular location in which to rendezvous with the SDV 100; According to some examples, the drop-off of the requesting user can be performed in a similar manner. For example, as the SDV 100 approaches a crowded destination area, the control system 120 can identify that a drop-off location corresponding to the destination is unavailable. In certain examples, the PDOLS 174 in the database 170 can include drop-off location options and the control system 120 can perform a similar hierarchical selection operation, described herein, for the drop-off. Thus, in some examples, the control system 120 can rank the drop-off location options set 177 (e.g., based on a specified drop-off location in the transport directive 113), and perform the hierarchical selection process to, for example, converge on an optimal drop-off location, as described similarly herein with respect to the pick-up]




Rander does not specifically disclose after the provision of the surrounding image by the user interface portion, when a detailed drop-off location is specified through the 
	However, Denso discloses an autonomous vehicle with a route changing device and a route changing system. Denso has a camera 29 which photographs the front of the own vehicle and creates video data. A display device 39 in which the position of the vehicle is shown [see p0014 - p0020]. The Examiner here refers to steps 1 – 41 with emphasis on the drop off (stop location) change of route, step 15 and at least figs 4 – 7; as shown in FIG. 5, when the input method of pressing the position corresponding to the position P with a finger is used in the map displayed on the screen of the display device 39, the specific unit 9 is the current position of the own vehicle., Calculate the distance L 2 from the position pressed by the finger. Further, the specific unit 9 sets the position P as the position P traveled forward by a distance on the planned travel route from the current position of the own vehicle.  The input of the route change is, as shown In FIG. 7, on the screen of the display device 39 on which the position P image 53 and the planned travel route 49 are displayed, from the change point 57 on the planned travel route 49, the travel schedule after the change. This is an input for flicking in the traveling direction of the route (hereinafter referred to as the changing direction 59).




Therefore, it would have been obvious to modify Rander, to include after the provision of the surrounding image by the user interface portion, when a detailed drop-

	

Claim 6, Rander discloses an automatic drive vehicle which is configured to travel autonomously along a route from a pickup location to a drop-off location in accordance with a transportation request from a mobile terminal of a user, comprising: [see Abst and p0015 - Such communications can be relayed through the transport facilitation system, or can be transmitted between the SDV and the requesting user's mobile computing device directly (e.g., using cellular data channels or via direct connection such as Bluetooth, Wi-Fi, or WiGig). In some examples, the transport facilitation system can transmit identifying information of the user's mobile computing device to the SDV, such as the user's phone number, or an on-application unique identifier];

an autonomous travel control portion which is configured to control an autonomous travel of the automatic drive vehicle; [see Abst - the control system can then autonomously operate the acceleration, braking, and steering systems along a current route];

see p0029 - The SDV 100 can be equipped with multiple types of sensors 101, 103 which can combine to provide a computerized perception of the space and environment surrounding the vehicle 100. Thus, the control system 120 can continuously assess a situational environment of the SDV 100 when operating the acceleration, braking, and steering systems through road and pedestrian traffic on public roads and highways. Likewise, the control system 120 can operate within the SDV 100 to receive sensor data 111 from the collection of sensors 101, 103, and to control various electromechanical interfaces for operating the vehicle 100 on roadways];

a visualization processing portion which is configured to execute processing to visualize the surrounding circumstances and generate a processed image of the surrounding circumstances; [see p0013, p0031 and Fig 1, p0074 and 0057 – 0058 - the control system 120 of vehicle 100 can generate and transmit a mapping feature for display on the user's device 175 via the designated application 179. The mapping feature can include a map of the immediate surroundings of the requesting user, and can enable the user to select a particular location in which to rendezvous with the SDV 100; According to some examples, the drop-off of the requesting user can be performed in a similar manner; when the SDV approaches the pick-up area, the SDV may utilize real-time sensor data from on-board sensors (e.g., LiDAR, radar, stereoscopic cameras, etc.) to perform a hierarchical operation (e.g., an algorithmic pick-up location selection operation that includes cost probability calculations for each detected or encountered pick-up location option) to converge on an optimal pick-up location to rendezvous with the requesting user]; and

a communication portion which is configured to perform near-field communication with the mobile terminal [see p0015 - Communications between the SDV and the requesting user can be initiated by the SDV or the requesting user at any time. Such communications can be relayed through the transport facilitation system, or can be transmitted between the SDV and the requesting user's mobile computing device directly (e.g., using cellular data channels or via direct connection such as Bluetooth, Wi-Fi, or WiGig).

wherein the processed image is a surrounding image of the drop-off location, wherein the autonomous travel control portion is further configured to: control the automatic drive vehicle so as to travel autonomously along a route from the pickup location to the drop-off location; [see 0074 and 0057 – 0058 - the control system 120 can generate and transmit a mapping feature for display on the user's device 175 via the designated application 179. The mapping feature can include a map of the immediate surroundings of the requesting user, and can enable the user to select a particular location in which to rendezvous with the SDV 100; According to some examples, the drop-off of the requesting user can be performed in a similar manner. For example, as the SDV 100 approaches a crowded destination area, the control system 120 can identify that a drop-off location corresponding to the destination is unavailable. In certain examples, the PDOLS 174 in the database 170 can include drop-off location 
Rander does not specifically disclose after the provision of the surrounding image by the user interface portion, when a detailed drop-off location is specified through the user interface portion, control the automatic drive vehicle so as to travel autonomously along a route from its present location to the detailed drop-off location.
	However, Denso discloses an autonomous vehicle with a route changing device and a route changing system. Denso has a camera 29 which photographs the front of the own vehicle and creates video data. A display device 39 in which the position of the vehicle is shown [see p0014 - p0020]. The Examiner here refers to steps 1 – 41 with emphasis on the drop off (stop location) change of route, step 15 and at least figs 4 – 7; as shown in FIG. 5, when the input method of pressing the position corresponding to the position P with a finger is used in the map displayed on the screen of the display device 39, the specific unit 9 is the current position of the own vehicle., Calculate the distance L 2 from the position pressed by the finger. Further, the specific unit 9 sets the position P as the position P traveled forward by a distance on the planned travel route from the current position of the own vehicle.  The input of the route change is, as shown In FIG. 7, on the screen of the display device 39 on which the position P image 53 and the planned travel route 49 are displayed, from the change point 57 on the planned travel route 49, the travel schedule after the change. This is an input for flicking in the traveling direction of the route (hereinafter referred to as the changing direction 59).

Therefore, it would have been obvious to modify Rander, to include after the provision of the surrounding image by the user interface portion, when a detailed drop-off location is specified through the user interface portion, control the automatic drive vehicle so as to travel autonomously along a route from its present location to the detailed drop-off location, as suggested and taught by Denso, providing a route changing device and a route changing system that can change a scheduled traveling route at an early stage. 





Claims 2 -3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Denso (JP2017 106741A – as presented by the Applicant in prior art disclosure) and Nagasaka (US 20160288788).
	
Claims 2 and 7, Rander discloses the automatic drive vehicle according to claims 1 and 6 wherein the autonomous travel control portion is further configured to perform a deceleration processing [see p0036 - commands 135 can specify the actions, along with attributes such as magnitude, duration, directionality, or other operational characteristics of the SDV 100. By way of example, the commands 135 generated from the control system 120 can specify a relative location of a road segment which the SDV 100 is to occupy while in motion (e.g., change lanes, move into a center divider or towards the shoulder, perform a turn, etc.). As other examples, the commands 135 can specify a speed, a change in acceleration (or deceleration) from braking or accelerating, a turning action, or a state change of exterior lighting or other components];
Rander does not specifically disclose wherein the deceleration processing is processing to set a target speed of the automatic drive vehicle being equal to or less than a predetermined speed during the provision of the surrounding image by the user interface portion.  
 	However, Rander does teach the control system 120 of vehicle 100 can generate and transmit a mapping feature and the surrounding environment from the vehicle sensors for display on the user's device 175 via the designated application 179 [see p0013, p0031 and Fig 1, p0074 and 0057 – 0058].
Also, Nagaska discloses methods and systems for gap-based speed control of automated driving based on information specific an environment surrounding the autonomous vehicle, such as road geometry, traffic density, etc., an automated driving system can determine a vehicle path for the autonomous vehicle near the object of interest.  The autonomous vehicle 200 can also include a plurality of sensors 202, the sensors 202 being part of the perception system 116 described in reference to FIG. 1. 

detect information specific to the environment surrounding the autonomous vehicle 200. For example, the sensors 202 can detect that the lane of travel includes multiple construction cones 504 in order to identify the upcoming construction zone 502. Based on the presence of the construction zone 502, the automated driving system can identify traffic rules, for example, that indicate that the autonomous vehicle 200 must lower its speed while within the construction zone 502.
Also see Fig 6, which teaches the speed profile 600 is shown as a graph of vehicle speed over distance traveled and can be generated at the same time that the vehicle path 500 is determined or after the vehicle path 500 is determined. The graph includes a target speed 602 for the autonomous vehicle 200 to reach before it enters the construction zone 502 at the indicated construction location 604. The graph also includes a maximum speed 606 consistent with traffic rules. In the example of FIG. 6, the speed profile 600 shows that the autonomous vehicle 200 will decrease its speed along the speed profile 600 in order to reach the target speed 602 slightly before it enters the construction zone 502 at the construction location 604. The target speed 602 selected is slower than the current speed of the autonomous vehicle 200 based at least in part on the actual gap 508 at the construction location 604 being smaller than the preferred gap 506 selected for driver comfort. The target speed 602 is also selected for consistency with traffic rules as a manually driven vehicle would be required to decrease its speed upon entry into the construction zone 502 at the construction location 604 [see p0030 – p0033].

Therefore, it would have been obvious to modify Rander, to include wherein the deceleration processing is processing to set a target speed of the automatic drive vehicle being equal to or less than a predetermined speed during the provision of the surrounding image by the user interface portion, as suggested and taught by Nagasaka, providing autonomous vehicles to perform based on information specific to the environment surrounding the vehicle. 




Claim 3, Rander discloses the automatic drive vehicle according to claim 2, wherein the autonomous travel control portion is further configured to perform a pause task, [see p0056 - the rendezvous logic 185 can determine that none of the pick-up location options are available. In such examples, the rendezvous logic 185 can rely more heavily on direct communications 187 with the user, and/or attempt to make the pick-up by utilizing a reserve option. Such reserve options can include double parking, stopping briefly in a yellow or red zone, taking a next turnout (e.g., into a side street or parking lot], but does not specifically disclose wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the provision of the surrounding image by the user interface portion.
see p0014 - p0020]. As stated above, Denso discloses steps 1 – 41 with emphasis on the drop off (stop location) change of route. Steps 15 – 17 discloses the change content acquisition unit 15 determines whether or not there is an input for designating a stop place by the user. The stop location may be a location where the vehicle stops, or a location where the vehicle stops. The input for designating the stop location is an input for pressing a part 55 on the screen of the display device 39 for a long time, as in the example shown in FIG. 4. Moreover, the input which designates a stop place may be the input which presses a part 55 in the map displayed on the display apparatus 39 for a long time like the example shown in FIG.4. If there is an input for designating the stop location, the process proceeds to step 16, and if there is no input of the stop location, the process proceeds to step 22.
 	 In step 16, the change content acquisition unit 15 calculates the latitude and longitude of the stop location. The stop location is a location where the position P image displayed on the display device 39 is pressed for a long time in step 15.
 	 In step 17, the route changing unit 17 determines whether or not the own vehicle can stop at the stop where the latitude and longitude are calculated in step 16. Specifically, when the distance between the current position of the host vehicle and the stop location is equal to or greater than a predetermined threshold, it is determined that the vehicle can be stopped. On the other hand, if the host vehicle has already passed the stop location or if the distance between the current position of the host vehicle and the stop location is less than the threshold, it is determined that the stop is impossible. If it is determined that the vehicle can be stopped, the process proceeds to step 18, and if it is determined that the vehicle cannot be stopped, the process proceeds to step 19 [see p0036 – p0039]. 

Therefore, it would have been obvious to modify Rander, to include wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the provision of the surrounding image by the user interface portion, as suggested and taught by Denso, providing a route changing device and a route changing system that can change a scheduled traveling route at an early stage. 



Claim 8, Rander discloses the automatic drive vehicle according to claim 7, wherein the autonomous travel control portion is further configured to perform a pause task [see p0056 - the rendezvous logic 185 can determine that none of the pick-up location options are available. In such examples, the rendezvous logic 185 can rely more heavily on direct communications 187 with the user, and/or attempt to make the pick-up by utilizing a reserve option. Such reserve options can include double parking, stopping briefly in a yellow or red zone, taking a next turnout (e.g., into a side street or parking lot], but does not specifically disclose wherein the pause 

However, Denso discloses an autonomous vehicle with a route changing device and a route changing system. Denso has a camera 29 which photographs the front of the own vehicle and creates video data. A display device 39 in which the position of the vehicle is shown [see p0014 - p0020]. As stated above, see Claim 6 of this Action, Denso discloses steps 1 – 41 with emphasis on the drop off (stop location) change of route. Steps 15 – 17 discloses the change content acquisition unit 15 determines whether or not there is an input for designating a stop place by the user. The stop location may be a location where the vehicle stops. The input for designating the stop location is an input for pressing a part 55 on the screen of the display device 39 for a long time, as in the example shown in FIG. 4. Moreover, the input which designates a stop place may be the input which presses a part 55 in the map displayed on the display apparatus 39 for a long time like the example shown in FIG.4. If there is an input for designating the stop location, the process proceeds to step 16, and if there is no input of the stop location, the process proceeds to step 22.
 	 In step 16, the change content acquisition unit 15 calculates the latitude and longitude of the stop location. The stop location is a location where the position P image displayed on the display device 39 is pressed for a long time in step 15.
 	 In step 17, the route changing unit 17 determines whether or not the own vehicle can stop at the stop where the latitude and longitude are calculated Specifically, when the distance between the current position of the host vehicle and the stop location is equal to or greater than a predetermined threshold, it is determined that the vehicle can be stopped. On the other hand, if the host vehicle has already passed the stop location or if the distance between the current position of the host vehicle and the stop location is less than the threshold, it is determined that the stop is impossible. If it is determined that the vehicle can be stopped, the process proceeds to step 18, and if it is determined that the vehicle cannot be stopped, the process proceeds to step 19 [see p0036 – p0039]. 
	Denso does not specifically disclose that there is communication between the vehicle and a mobile device. 
However, as shown in Claim 6 above, Rander discloses communications can be relayed through the transport facilitation system, or can be transmitted between the SDV and the requesting user's mobile computing device directly (e.g., using cellular data channels or via direct connection such as Bluetooth, Wi-Fi, or WiGig). In some examples, the transport facilitation system can transmit identifying information of the user's mobile computing device to the SDV, such as the user's phone number, or an on-application unique identifier [see Abst and p0015].


Therefore, it would have been obvious to modify Rander, to include wherein the pause task is a task to stop the automatic drive vehicle temporarily at a stoppable location closest to the present location during the provision of the surrounding image by the . 


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Denso (JP2017 106741A – as presented by the Applicant in prior art disclosure) and Nagasaka (US 20160288788) and Matthiesen (US 20180308191). 

Claims 4 and 9, Rander discloses the automatic drive vehicle according to claims 3 and 8, but does not specifically disclose further comprising a database in which historical data of the stoppable location at which the pause task was carried out, wherein the visualization processing portion is further configured to: specify, based on the historical data, a stoppable location which is close to the drop-off location and also is highest usage frequency as a most frequent stop location; and perform the pause task when a distance of the route from the present location to the drop-off location is equal to or less than a distance of a from the most frequent stop location to the drop-off location.
However, Matthiesen discloses systems and methods, of autonomous vehicle management, such as within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous vehicles and autonomous vehicles. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.). An [see p0018]. One or more autonomous routes may be defined in data store 222. These autonomous routes may be defined from designated pickup and drop-off locations in a given geographic area. If the pickup and drop-off locations received in the ride request are each within one or more threshold distances of the designated pickup and drop-off locations, the autonomous ride type may be presented as an option to the requestor. Additionally, or alternatively, autonomous regions may be defined in data store 222 for a given geographic region. Each autonomous region may be associated with mapping, driving, and/or roadway conditions that allow autonomous vehicles to navigate between most locations within the region [0034]; these routes may be defined by the autonomous ride matching system based on historical data and real-time data, such as data gathered from current and prior journeys of non-autonomous vehicles. In some embodiments, autonomous vehicles may be sent to and retrieved from various facilities or parking/idling locations 708, 710. For example, a parking area 708 may be defined near event locations, such as stadiums, arenas, conference centers, etc. Such a holding area may be defined relative to scheduled events, and may otherwise not be in use. In some embodiments, a service facility 710 may serve as a maintenance area. After an autonomous vehicle has been in use for a particular period of time, has logged a particular number or miles and/or rides, or other usage metric; For example, an autonomous matching service may be in communication with a dynamic transportation matching system in order to determine certain routes traveled historically by non-autonomous vehicles, such as popularity of routes, popular pick-up locations, popular drop-off locations, as well as sub-areas within a geographic area serviced by both non-autonomous vehicles and autonomous vehicles [see Fig 7 and p0047, p0059].


Therefore, it would have been obvious to modify Rander, to include  further comprising a database in which historical data of the stoppable location at which the pause task was carried out wherein the visualization processing portion is further configured to: specify, based on the historical data, a stoppable location which is close to the drop-off location and also is highest usage frequency as a most frequent stop location; and perform the pause task when a distance of the route from the present location to the drop-off location is equal to or less than a distance of a from the most frequent stop location to the drop-off location, as suggested and taught by Matthiesen, providing autonomous vehicles to perform various activities autonomously that were previously performed by human drivers.
	
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rander (US 20170344010) in view of Denso (JP2017 106741A – as presented by the Applicant in prior art disclosure) and JP2002296062A (hereinafter referred to as Clarion). 

Claims 5 and 10,   Rander discloses the automatic drive vehicle according to claims 1 and 6, but does not specifically disclose wherein the visualization processing portion is further configured to execute superposition processing, wherein the 
	 However, Clarion discloses navigation technology capable of quickly setting a facility suitable as a next destination from an existing destination by a simple operation. Navigation devices mounted on vehicles to provide road guidance have rapidly become widespread. A navigation device calculates and sets the optimal route to a specified destination based on map data representing roads and the like, and sequentially detects the position of the vehicle using GPS or autonomous navigation, while displaying a map or synthesized voice. Is used to guide the driver to turn right or left [see p0002].  Further Clarion discloses, a navigation apparatus for storing map information indicating where and what roads and facilities are provided, A designation means for designating a facility as a destination from; a means for calculating and setting a route to the designated destination; a means for detecting a current position of the vehicle; and a map which is detected on a map based on the map information. Means for displaying  the current position in a superimposed manner, means for performing route guidance based on the set route, means for determining whether or not the vehicle has reached the set destination or in the vicinity thereof, It is determined that the vehicle has arrived at or near the destination[see p0009 – p0011]. 
Therefore, it would have been obvious to modify Rander, to include   wherein the visualization processing portion is further configured to execute superposition processing, wherein the superposition processing is processing to superimpose availability information of a drop-off task on the processed image, as suggested and taught by Clarion, providing a means where even if a user decides and sets 

	





	
	
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666